Citation Nr: 0904041	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-16 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
anal fissure (claimed as blood in the stool).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
intestinal disorder. 

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.  

4.  Entitlement to service connection for diabetes mellitus, 
type 2.  

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for hearing loss, right 
ear.  

7.  Entitlement to service connection for an eye disability.  

8.  Entitlement to service connection for memory loss

9.  Entitlement to service connection for nausea and 
dizziness, with an unsteady gait.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from August 1984 to August 
1990, and from November 1990 to June 1991, with service in 
Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which determined that new and material 
evidence had not been presented to reopen claims of 
entitlement to service connection for an anal fissure 
(claimed as blood in the stool), an intestinal disorder, and 
left ear hearing loss, and which denied claims for service 
connection for diabetes mellitus, type 2, sinusitis, hearing 
loss, right ear, diplopia with right exotropia, memory loss, 
nausea, dizziness, and an unsteady gait, back pain, and 
cephalgia.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

In April 2007, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  In May 2008, the veteran was informed that a 
hearing had been scheduled in June 2008.  However, the May 
2008 notice was returned by the Postal Service, the veteran 
failed to appear for his scheduled hearing, there is no new 
address for the veteran in the record, and there is no record 
that a request for another hearing was ever made.  Without 
good cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.  
See 38 C.F.R. § 20.702(e) (2007).  


FINDINGS OF FACT

1.  In an unappealed decision, dated in November 1997, the RO 
denied claims of entitlement to service connection for an 
anal fissure (claimed as blood in the stool), an intestinal 
disorder, and left ear hearing loss.  

2.  The evidence received since the RO's November 1997 
decision, which denied service connection for an anal fissure 
(claimed as blood in the stool), an intestinal disorder, and 
left ear hearing loss, which was not previously of record, 
and which is not cumulative of other evidence of record, 
raises a reasonable possibility of substantiating the claims.  

3.  Diabetes mellitus, type 2, sinusitis, and an eye 
disability, were not caused or aggravated by service.  

4.  The veteran does not have an undiagnosed disability 
manifested by symptoms involving an anal fissure, an 
intestinal disorder, hearing loss, memory loss, nausea, 
dizziness, an unsteady gait, headaches, and/or a back 
disability.  

5.  The veteran's claimed anal fissure, intestinal disorder, 
hearing loss, memory loss, nausea, dizziness, unsteady gait, 
headaches, and back disability, are not related to his 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's November 1997 decision which denied claims of 
entitlement to service connection for an anal fissure 
(claimed as blood in the stool), an intestinal disorder, and 
left ear hearing loss; the claims for service connection for 
an anal fissure (claimed as blood in the stool), an 
intestinal disorder, and left ear hearing loss, are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

2.  The veteran does not have diabetes mellitus, type 2, 
sinusitis, or an eye disability, as the result of disease or 
injury that was incurred or aggravated during his active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 
3.307, 3.309, 4.9 (2008).  

3.  Headaches, and a disability manifested by an anal 
fissure, an intestinal disorder, hearing loss, memory loss, 
nausea, dizziness, an unsteady gait, back pain, and headache, 
signs or symptoms, were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the veteran is shown to have post-
active duty service with the Naval Reserve, and service 
treatment reports from associated duty are of record.  
However, none of the claims on appeal include the assertion 
that any of the claimed conditions were incurred in or 
aggravated by either active duty for training, or inactive 
duty training.  See 38 U.S.C.A. § 101(21) and (24) (West 
2002); 38 C.F.R. § 3.6(a) and (d) (2008).  

The veteran asserts that new and material evidence has been 
submitted to reopen his claims of entitlement to service 
connection for an anal fissure (claimed as blood in the 
stool), an intestinal disorder, and left ear hearing loss.  

In November 1997, the RO denied claims for service connection 
for an anal fissure (claimed as blood in the stool), an 
intestinal disorder, and left ear hearing loss, with the 
claims for an anal fissure, and an intestinal disorder, to 
include as due to an undiagnosed illness.  See 38 C.F.R. 
§ 3.317.  The RO notified the veteran of the denials of his 
claims in a letter, dated November 14, 1997.  There was no 
appeal, and the RO's decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103 (2008).  

In March 2004, the veteran filed to reopen his claims.  In 
May 2004, the RO determined that new and material evidence 
had not been presented.  The veteran has appealed.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The most recent and final denial of this claim was in 
November 1997.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2008).  

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, muscle or 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, and gastrointestinal signs or symptoms.  
38 C.F.R. § 3.317(a), (b).  See also 72 Fed. Reg. 68506 
(2008).  

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(3).  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic. The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

The evidence of record at the time of the RO's November 1997 
rating decision included the veteran's service treatment 
reports.  This evidence included a 1988 report showing 
treatment for hemorrhoids, and a 1989 report which showed 
treatment for diarrhea after eating chicken and French fries.  
The assessment was enteritis due to food poisoning.  There 
were no relevant findings in the veteran's separation 
examination report from his first period of active duty, 
dated in June 1990, or in examination reports from his second 
period of active duty, dated in April and May of 1991.

As for the post-service medical evidence, it consisted of VA 
treatment reports, dated in 1997.  This evidence showed 
treatment for complaints of hearing loss.  In addition, he 
was twice treated for a complaint of a two-month history of 
blood in his stool, with an impression of anal fissure.  He 
reported a past history of hemorrhoids, and occasional 
constipation.  

At the time of the November 1997 decision, there was no 
evidence of treatment for     left ear hearing loss symptoms 
during service, nor were any of the claimed conditions shown 
upon separation from service.  The RO therefore determined 
that the preponderance of the evidence was against the claims 
that the veteran had an anal fissure (claimed as blood in the 
stool), an intestinal disorder, or left ear hearing loss, 
that were related to his service.  

Evidence received since the November 1997 decision consists 
of VA and non-VA reports, dated between 1997 and 2006, as 
well as service treatment reports from the veteran's service 
with the Naval Reserve.  VA progress notes show treatment for 
symptoms that included nausea and indigestion, and the claims 
files include a VA Persian Gulf Protocol examination report, 
dated in September 2005.  

This evidence, that was not of record at the time of the 
November 1997 RO decision, is not cumulative, is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  The claims files now 
contain several years' worth of post-service medical reports 
that were not of record in November 1997, as well as service 
treatment reports, and this evidence provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability.  See Hodge, 155 F.3d at 1363 
(noting that new evidence could be sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).  In addition, the RO's August 2006 
Statement of the Case indicates that it had granted a de novo 
review of these claims, and that it denied the claims on a 
direct basis.  The claims are therefore reopened.  

The veteran asserts that service connection is warranted for 
an anal fissure, an intestinal disorder, bilateral hearing 
loss, diabetes mellitus, type 2, sinusitis, an eye 
disability, memory loss, nausea, dizziness, an unsteady gait, 
back pain, and headaches, with the claims for an anal 
fissure, an intestinal disorder, memory loss, nausea, 
dizziness, an unsteady gait, back pain, and headaches 
(cephalgia), to include as due to undiagnosed illness.  

The veteran's service treatment reports show that upon 
entrance into service in June 1984, the veteran's corrected 
visual acuity was no less than 20/30 (right eye) and 20/20 
(left eye), and that the veteran had diplopia.  In June 1987, 
he was treated for complaints of difficulty focusing his 
eyes.  On examination, no abnormalities were detected.  A 
1988 report shows treatment for hemorrhoids.  A 1989 report 
shows treatment for diarrhea after eating chicken and French 
fries.  The assessment was enteritis due to food poisoning.  
In 1990, he was treated for complaints of headaches, fever, 
and dizziness, with an assessment of URI (upper respiratory 
infection).  Between 1987 and 1988, he was treated on several 
occasions for complaints involving a runny nose, hay fever, 
or nasal congestion, with one complaint of dizziness, and 
notations of allergic rhinitis, acute rhinitis, and one 
assessment of sinusitis.  Two Southwest Asia 
Demobilization/Redeployment Medical Evaluation (SADRME) 
reports, dated in April and May of 1991, show that the 
veteran denied a history of stomach or belly pain, nausea, 
diarrhea, or bloody bowel movements, and cough or sinus 
infection.  

The veteran's separation examination report from his first 
period of active duty, dated in June 1990, as well as 
examination reports from his second period of active duty, 
dated in April and May of 1991, showed that his head, 
sinuses, eyes, "ophthalmoscopic," pupils, ocular motility, 
ears, drums, spine, and neurological condition, were 
clinically evaluated as normal.  Urinalysis in June 1990 was 
negative for sugar.  These reports showed that the veteran 
had no less than uncorrected vision of 20/30 in either eye.  
The 1991 examination reports also showed that his anus and 
rectum were clinically evaluated as normal.  Audiometric 
results from February and June of 1990, and May 1991, did not 
show hearing loss in either ear, as defined at 38 C.F.R. 
§ 3.385.  Reports of medical history associated with the June 
1990 and April and May of 1991 examination reports showed 
that the veteran denied a history of ear trouble, hearing 
loss, frequent indigestion, "stomach, liver or intestinal 
trouble," "piles or rectal disease," swollen or painful 
joints, frequent or severe headache, dizziness or feinting 
spells, sugar or albumin in urine, recurrent back pain, or 
loss of memory or amnesia.  He indicated that he had a 
history of eye trouble, in June 1990, but denied such a 
history in the 1991 reports.  He reported a history of hay 
fever in the 1990 report (which notes a history of allergic 
rhinitis), but denied such a history in the 1991 reports.  He 
denied a history of sinusitis in the 1990 report and the May 
1991 report, but indicated that he had had sinusitis in the 
April 1991 report.  

As for the post-service medical evidence, it consists of VA 
reports, dated between 1997 and 2006, and service treatment 
reports associated with the veteran's Naval Reserve duty.  
The VA evidence shows a complaint of decreased hearing in 
1997, with a notation of decreased auditory acuity by 
history, probably secondary to multiple episodes of otitis 
media during childhood, per patient (audiological testing 
does not appear to have been performed).  In addition, he was 
twice treated for a complaint of a two-month history of blood 
in his stool, with an impression of anal fissure.  He 
reported a past history of hemorrhoids, and occasional 
constipation.  In 2000, he was treated for complaints that 
included headaches, nausea, indigestion, dizziness, back 
pain, staggering gait, double vision, and memory loss.  There 
was a notation of headache and neck pain due to cervical 
paraspinal muscle strain/tension headache, and assessments of 
headache/muscle skeletal pain, double vision and fine 
nystagmus.  Subsequently dated reports include notations of 
"lazy eye since childhood," allergic rhinitis, sinusitis, 
presbyopia, musculoskeletal pain, and diabetes mellitus 
(noted beginning in 2001).   

A VA eye examination report, dated in July 2000, notes 
uncorrected visual acuity of 20/30, OD (right eye), and 
20/25, OS (left eye).  The diagnosis was diplopia, probably a 
broken-down foria with a history of strabismus and mild 
ambloypia OD.  

A VA general medical examination report, dated in October 
2000, notes complaints that included nausea, headaches, poor 
vision, and back pain, and that the veteran stated that he no 
longer had dizziness.  He gave a history of constipation 
during service, a recent weight gain which he attributed to 
eating three meals per day at a VA domiciliary.  The 
diagnoses note multiple somatic complaints with no 
significant physical findings, and right eye exotropia.  

A VA Persian Gulf Protocol examination report, dated in 
September 2005, shows that the veteran specifically denied 
any bowel complaints, and that he did not report any 
anal/rectal or left ear hearing loss symptoms.  The report 
contains a "diagnosis" which does not list any disorders, 
and which notes, "vague complaints with no basis in the 
evidence of record," and that the veteran admits to never 
having sought medical care for the claimed conditions either 
while in the military or since discharge, that his 
description of memory loss was "consistent with a normal 
memory," that he had signs of benign positional vertigo 
which did not start during service or within one year of 
service by history, and that there is no objective evidence 
of neck or back pathology.  

A VA eye examination report, dated in September 2005, notes 
that the veteran's C-file had been reviewed, and contains an 
assessment of right exotropia.  The examiner stated that the 
veteran has had strabismus since childhood, and that it was 
very likely that he had a broken-down foria resulting in 
intermittent, worsening right exoptropia.  The examiner 
further stated that his current condition was probably 
related to his inservice treatment in 1987, but that it was 
"extremely unlikely" that his service had any relation to a 
worsening or aggravation of his childhood condition.  

Service treatment reports from the veteran's Naval Reserve 
duty, dated between 2001 and 2002, include an April 2001 
examination report which contains audiometric test results 
that do not show hearing loss in either ear as defined at 
38 C.F.R. § 3.385.  This report shows that his head, sinuses, 
eyes, pupils, ears, drums, spine, anus and rectum, and 
neurological condition, were clinically evaluated as normal, 
and that he was noted to have right transient exotropia.  
This report shows that the veteran had no less than vision of 
20/30 in either eye.  See also December 2002 vision test 
results (same).  An April 2002 report of medical history 
indicates that he wore glasses, and that he denied all other 
relevant symptoms.  

The Board finds that the claims must be denied (the veteran's 
claim for an eye disability is discussed separately, infra).  
With regard to the possibility of service connection on a 
direct basis, service treatment records show no treatment for 
diabetes mellitus, memory loss, hearing loss, or back pain.  
During service he received three or less treatments for 
intestinal, anal fissure, sinus, gastrointestinal, and 
dizziness symptoms, with notations of sinusitis and hay fever 
no later than 1988, and with no relevant symptoms reported  
or treatment shown after 1988.  No relevant disorders shown 
upon discharge from either period of active duty.  Therefore, 
chronic conditions are not shown during service.  See 38 
C.F.R. § 3.303(a).  

With regard to the claims for an anal fissure, an intestinal 
disorder, bilateral hearing loss, nausea, memory loss, and 
back pain, the Board finds that the preponderance of the 
evidence shows that he does not have the claimed 
disabilities.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  In 
this regard, the October 2000 VA general medical examination 
report shows that the diagnoses note multiple somatic 
complaints "with no significant physical findings," and the 
September 2005 VA Persian Gulf Protocol examination report 
contains a "diagnosis" which does not list any disorders, 
and which notes, "vague complaints with no basis in the 
evidence of record," and that the veteran admits to never 
having sought medical care for the claimed conditions either 
while in the military or since discharge, a description of 
memory loss that was "consistent with a normal memory," and 
that there is no objective evidence of neck or back 
pathology.  There is no competent evidence to show that the 
veteran has hearing loss in either ear, to include as defined 
at 38 C.F.R. § 3.385.  Such findings undermine all claims 
before the Board.

In summary, there is no competent evidence of record to show 
that the veteran currently has these claimed conditions.  The 
Board finds that the post-service treatment records, as a 
whole, provide highly probative evidence against these 
claims.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claims, and that the claims 
must be denied.  

With regard to the claims for diabetes mellitus, dizziness 
(to include benign positional vertigo), an unsteady gait, 
sinusitis, and headache, the earliest post-service medical 
evidence of any of these symptoms is found in the VA progress 
notes, dated in 2000.  This is over eight years after 
separation from service, and this period without treatment 
weighs against the claims.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, there is no competent 
evidence of a nexus between any of these claimed conditions 
and the veteran's service.  See 38 C.F.R. § 3.303(d).  Nor is 
there any medical indication of a connection.     

The September 2005 VA Persian Gulf Protocol examination 
report states that the veteran has, "vague complaints with 
no basis in the evidence of record," that he admitted to 
never having sought medical care for the claimed conditions 
either while in the military or since discharge, and that he 
had signs of benign positional vertigo which did not start 
during service or within one year of service by history.  
Furthermore, there is no evidence to show that diabetes 
mellitus was manifest to a compensable degree within one year 
of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
In summary, the evidence does not show that the veteran has 
diabetes mellitus, dizziness (to include benign positional 
vertigo), an unsteady gait, sinusitis, or headaches, that are 
related to his service, and the claims must be denied.  

With regard to the claim for an eye disability, congenital or 
developmental defects, e.g., refractive error of the eyes, as 
such, are not diseases or injuries within the meaning of 
applicable legislation and, thus, are not disabilities for 
which service connection may be granted.  38 C.F.R. 
§ 3.303(c) (2008); see also 38 C.F.R. § 4.9 (2008); Beno v. 
Principi, 3 Vet. App. 439 (1992). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section B provides guidance on 
evaluating conditions of the organs of special sense (i.e., 
the eyes).  Refractive errors are defined to include 
astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, 
Part III, Subpart iv, 4.B.10.d.  

"Presbyopia is described as 'hyperopia and impairment of 
vision due to advancing years or to old age; it is dependent 
on diminution of the power of accommodation from loss of 
elasticity of the crystalline lens, causing the near point of 
distinct vision to be removed farther from the eye'."  Terry 
v. Principi, 340 F.3d 1374, 1384 (Fed. Cir. 2003) (citing to 
Dorland's Illustrated Medical Dictionary 1453 (29th ed. 
2000)).  

"Diplopia is defined as double vision in which the images of 
an object are formed on noncorresponding points of the 
retinas."  Barclay v. Brown, 4 Vet. App. 161, 164 (1993); 
see also Dean v. Brown, 8 Vet. App. 449, 451 (1995).  

In this case, the veteran was noted to have diplopia, upon 
entrance into service in June 1984.  Diplopia was therefore 
"noted" upon entrance to service.  Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994).  Therefore, the presumption of 
soundness does not attach, and need not be rebutted.  See 
VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  Temporary or intermittent flare- ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Id. at 296; see also Beverly v. Brown, 9 Vet. App. 
402, 405 (1996).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Here, there is no competent evidence to show aggravation of 
the veteran's preexisting diplopia.  This condition was noted 
upon entrance into service, and the service treatment reports 
show that there was a single treatment for eye symptoms, in 
1987, with no relevant diagnosis.  No eye disorders were 
noted upon separation from either period of active duty.  
Accordingly, the evidence is insufficient to show that this 
condition was aggravated by service, and service connection 
is not warranted for diplopia.  Id.  With regard to 
exotropia, the veteran has reported that he has had "lazy 
eye" since his childhood, and the September 2005 VA eye 
examination report shows that the examiner concluded that 
this condition preexisted service, and that it was not 
aggravated by service.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (determination of the existence of a pre-existing 
condition may be supported by contemporaneous evidence, or 
recorded history in the record, which provides a sufficient 
factual predicate to support a medical opinion); Harris v. 
West, 203 F.3d. 1347 (Fed. Cir. 2000) (determination of the 
existence of a pre-existing condition may be supported by a 
later medical opinion based upon statements made by the 
veteran about the pre- service history of his/her condition).  
There is no competent, contrary opinion of record.  The Board 
therefore finds that there is clear and unmistakable evidence 
that the veteran's exotropia both preexisted service and that 
it was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 
(2003); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  
Accordingly, service connection for exotropia is not 
warranted.  

The veteran asserts that service connection is warranted for 
an anal fissure, an intestinal disorder, memory loss, nausea, 
dizziness, and an unsteady gait, back pain, and headaches 
(cephalgia), due to undiagnosed illness.  The Board further 
notes that it appears that in the RO's denial of left ear 
hearing loss in November 1997, that it considered the 
provisions for an undiagnosed illness.  

With regard to the application of 38 C.F.R. § 3.317, the 
there is no competent evidence to show that the veteran has 
an anal fissure, an intestinal disorder, hearing loss, memory 
loss, nausea, dizziness (to include benign positional 
vertigo), and an unsteady gait, back pain, or headache 
symptoms due to an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  He therefore is 
not shown to have a "qualifying chronic disability" 
involving the claimed symptoms.  See 38 C.F.R. § 
3.317(a)(2)(i).  Accordingly, the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 are not applicable.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and that the veteran's claims 
of entitlement to service connection for an anal fissure, an 
intestinal disorder, hearing loss, memory loss, nausea, 
dizziness, an unsteady gait, back pain, and headaches, due to 
undiagnosed illness must be denied.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contention that the 
veteran has an anal fissure, an intestinal disorder, hearing 
loss, diabetes mellitus, type 2, sinusitis, an eye 
disability, memory loss, nausea, dizziness, an unsteady gait, 
back pain, and headaches, that were caused by service, with 
the claims for an anal fissure, an intestinal disorder, 
hearing loss, memory loss, nausea, dizziness, an unsteady 
gait, back pain, and headaches, to include as due to 
undiagnosed illness.  In this case, when the veteran's 
service and post-service medical records are considered 
(which indicate that the veteran does not have a disability 
manifested by memory loss, nausea, an unsteady gait, or back 
pain, that he does not have an anal fissure, an intestinal 
disorder, or hearing loss, that he does not have an 
undiagnosed illness, and that his diabetes mellitus, 
sinusitis, eye disorders, dizziness [to include benign 
positional vertigo] and headaches, are not related to his 
service), the Board finds that the medical evidence outweighs 
the veteran's contentions that he has the claimed 
disabilities that are related to his service.   

Indications of a somatic complaints only provide evidence 
against these claims. 

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a letter, dated in March 2004, the veteran 
was notified of the information and evidence needed to 
substantiate and complete the claims.  The March 2004 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  In March 2007, a second VCAA 
letter was sent with regard to the claims for memory loss and 
an eye disability.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the appellant's claims files.  With regard to the claim for 
an eye disability, he has been afforded an examination, and 
an etiological opinion has been obtained.  As to all other 
claims, except the claim for bilateral hearing loss, the 
veteran has been afforded examinations, however, no 
etiological opinions have been obtained.  Finally, with 
regard to the claim for bilateral hearing loss, the veteran 
has not been afforded an examination.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, the Board has determined that the veteran does 
not have an anal fissure, an intestinal disorder, or hearing 
loss, and that he does not have an undiagnosed illness 
manifested by any of the claimed symptoms.  In addition, 
there is no competent evidence to show that any of the 
claimed conditions are related to his service.  With regard 
to the claim for hearing loss, the service medical records do 
not show any relevant treatment, and there is no competent 
evidence to show that the veteran has hearing loss as defined 
at 38 C.F.R. § 3.385, or that hearing loss is related to the 
veteran's service, to include as due to an undiagnosed 
illness.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post-service medical record provides evidence 
against these claims.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for an anal fissure 
(claimed as blood in the stool), an intestinal disorder, and 
left ear hearing loss, are reopened.  To this extent only, 
the appeal is granted.  

Service connection for diabetes mellitus, type 2, sinusitis, 
an eye disability, an anal fissure, an intestinal disorder, 
hearing loss, memory loss, nausea, dizziness, an unsteady 
gait, headaches, and a back disability, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


